       Case 1:16-cv-01520-LTS-SN Document 370 Filed 01/22/21 Page 1 of 5



                                                                                                  01/22/2021
                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


 GRACE PARK, individually and on behalf
 of all others similarly situated, et al.,
                                                 Civil Action No. 16-CV-1520 (LTS)(SN)
                Plaintiffs,

                               vs.               Hon. Sarah Netburn

 FDM GROUP, INC.

                Defendant.


ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR FINAL APPROVAL
OF THE CLASS ACTION SETTLEMENT, APPROVAL OF THE FLSA SETTLEMENT
              AND APPROVAL OF ATTORNEYS’ FEES AND
                   REIMBURSEMENT OF EXPENSES

       This matter came before the Court on the application of the Plaintiffs for final approval

of the settlement between Plaintiffs and Defendant FDM Group, Inc., as set forth in the Settlement

Agreement (the “Settlement,” or “Settlement Agreement”) preliminarily approved by this Court

on September 8, 2020. The Court, having held a Final Fairness Hearing on January 19, 2021, and

having considered all papers filed and proceedings had herein, and otherwise being fully informed

of the premises, and good cause appearing therefore, on this 19th day of January, 2021,

IT IS HEREBY ORDERED THAT:

       1.      For purposes of this Order and Final Judgment, the Court adopts and incorporates

the definitions as set forth in the Settlement Agreement executed by the Parties and filed with

this Court.

        2.     This Court hereby approves the settlement set forth in the Settlement Agreement




                                                 1
       Case 1:16-cv-01520-LTS-SN Document 370 Filed 01/22/21 Page 2 of 5




and finds that the settlement is, in all respects, fair, reasonable, adequate and in the best interests

of the Class Members in accordance with Fed. R. Civ. P. 23(e) and 29 U.S.C. § 216. This

Settlement Agreement is the product of arm’s-length settlement negotiations.

       3.      The Court finds that the Notices fairly and adequately advised Class Members and

of the nature of the action, a description of the Class and Collective Action, the Class Members’

right to exclude themselves from the settlement, the right of Class Members to object to the

settlement, the right of Class Members and Collective Members to be represented by their own

counsel, and the right of Class and Collective Members to appear at the Final Fairness Hearing.

Class and Collective Members were provided the best notice practicable under the circumstances.

The Court further finds that the Notices and distribution of such Notices complied fully with Fed.

R. Civ. P. 23, the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq., the United States

Constitution, and any other applicable laws, as appropriate.

       4.      No Class Members objected to the Settlement and only three (3) Class Members

submitted a request for exclusion from the Settlement by submitting an Opt-Out Statement. As

such, almost 99% of the Class Members who received the Notice are participating in the

Settlement.

       5.      The Court hereby grants Plaintiffs’ Counsels’ Motion for Attorneys’ Fees and

awards Class Counsel’s Firm a total of one million three hundred and seventy-eight thousand three

hundred and thirty-three dollars and thirty-three cents ($1,378,333.33) or one-third of the Gross

Settlement Fund. See Masters v. Wilhelmina Model Agency, Inc., 473 F.3d 423, 437 (2d Cir. 2007)

(holding that “[t]he entire Fund, and not some portion thereof, is created through the efforts of

counsel at the instigation of the entire class” and thus fees should be allocated based on “total funds

made available, whether claimed or not”); see also In re Nassau Cnty. Strip Search Cases, 12 F.




                                                  2
       Case 1:16-cv-01520-LTS-SN Document 370 Filed 01/22/21 Page 3 of 5




Supp. 3d 485, 492–93 (E.D.N.Y. 2014) (noting “that the percentage is applied to the total amount

recovered on behalf of the class (i.e. the ‘common fund’), not to the lesser sum that in all

probability will be claimed by members of the class from that fund”); In re Nigeria Charter Flights

Litig., No. 04-CV-304, 2011 WL 7945548, at *5 (E.D.N.Y. Aug. 25, 2011) (holding that

controlling Second Circuit precedent set forth in Masters requires the percentage of the common

fund be based on the entire fund not the value of claims made), report and recommendation

adopted, No. 04-CV-304, 2012 WL 1886352 (E.D.N.Y. May 23, 2012); Alleyne v. Time Moving

& Storage Inc., 264 F.R.D. 41, 59 (E.D.N.Y. 2010).

          6.   The Court further finds that the amount of fees requested is fair and reasonable

using the “percentage-of-recovery” method, which is consistent with the “trend in this Circuit.”

McDaniel v. Cty. Of Schenectady, 595 F.3d 411, 417 (2d Cir. 2010); see Diaz v. E. Locating Serv.,

No. 10 Civ. 4082, 2010 WL 5507912, at *7-8 (S.D.N.Y. Nov. 29, 2010) (following percentage-

of-the-fund method); deMunecas v. Bold Food, LLC, No. 09 Civ. 00440, 2010 WL 3322580, at *

8-9 (Aug. 23, 2010 S.D.N.Y.) (same); Clark v. EcoLab Inc., 2010 WL 1948198, at *8-9 (S.D.N.Y.

May 11, 2010) (same); Reyes v. Buddha-Bar NYC, No. 08 Civ. 2494, 2009 WL 5841177, at *4

(S.D.N.Y. May 28, 2009) (same); Strougo ex rel. Brazilian Equity Fund, Inc. v. Bassini, 258 F.

Supp. 2d 254, 261-62 (S.D.N.Y. 2003) (collecting cases adopting the percentage-of-the-fund

method); In re NASDAQ Market-Makers Antitrust Litig., 187 F.R.D. 465, 483-85 (S.D.N.Y. 1998)

(same).

          7.   The Court awards Service Payments to be paid out of the Gross Settlement Fund as

follows: twenty thousand dollars ($20,000) to Grace Park, ten thousand dollars ($10,000) to

Oronde Bell, and fifteen hundred dollars ($1,500) to Daniel Ferguson, Steve Coupet, Philip Zeiss,

Selenny Luna, Rui Lin, Milosz Kowal, Anthony Ross, Elton Dakaj, Joseph Gaglione, Mario




                                                3
       Case 1:16-cv-01520-LTS-SN Document 370 Filed 01/22/21 Page 4 of 5




Alexandre, Philip Kim, Tia Mosobbir, John Campagna, Choudhury Ahmed, Kishan Patel, Jeremy

Moulton, Ramin Shirvani, Matin Babaez, and Lawrence Leo.                These Service Awards are

reasonable and are awared in recognition of the services they each rendered on behalf of the Class

and allocated in accordance with the level of involvement of each of the above referenced

individuals.

       8.      The Court approves an amount not to exceed one hundred and twenty thousand

dollars ($120,000) to be paid from the Gross Settlement Fund for costs and expenses incurred by

Class Counsel in litigating this matter.

       9.      The Court approves an amount not to exceed twenty-five thousand one hundred

and eighty-eight dollars ($25,188) to be paid from the Gross Settlement Fund for the costs and

expenses incurred by the Claims Administrator, RG/2 Claims Administration.

       10.     This action shall be and hereby is dismissed on the merits with prejudice. All

Participating Class Members, meaning all Rule 23 Class Members except the three (3) Class

Members who requested to be excluded, are hereby permanently barred from prosecuting against

the Released Parties (as defined in the Settlement Agreement at Section 1.32) any and all Released

State Law Claims including but not limited to those claims previously dismissed in the Litigation,

as set forth in Section 5.1(A) of the Settlement Agreement.

       11.     In addition, the Named Plaintiff, Lead Plaintiffs, and all Opt-in Plaintiffs, including

all Participating Class Members who endorse their Initial Settlement Distribution Checks and/or

Subsequent Settlement Distribution Checks shall release both the Released State Law Claims and

the Released Federal Law Claims, and are permanently barred from prosecuting against the

Released Parties any and all Released State Law Claims and Released Federal Law Claims




                                                 4
       Case 1:16-cv-01520-LTS-SN Document 370 Filed 01/22/21 Page 5 of 5




including but not limited to those claims previously dismissed in the Litigation, as set forth in

Section 5.1(B) of the Settlement Agreement.

       12.     Additionally, the Class Representatives and Plaintiffs receiving a Service Award

shall additionally release the Released Parties from all claims relating to their employment or

termination of employment from Defendant, any contract (express or implied), any claim for

equitable relief or recovery of punitive, compensatory, or other damages or monies (including

claims as to taxes), attorneys’ fees, any tort, and all claims arising under federal, state or local

laws, rules or regulations as set forth in Section 5.1(C) of the Settlement Agreement.

       13.     Though the Court retains jurisdiction over this action for the purpose of enforcing

the Settlement Agreement, the judgment is a Final Judgment in accordance with the Settlement

Agreement. The parties shall abide by all terms of the Settlement Agreement and this Order.

SO ORDERED.

Dated: January 22, 2021
       New York, New York




                                                 5
